DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07 Mar 2022 and 06 Apr 2022 for application number 15/835,574. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Argument/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [hereinafter as Weber] (US 2012/0290662 A1) in view of Meyers et al. [hereinafter as Meyer] (US 2012/0233556 A1).
In reference to claim 1, Weber teaches a method, comprising:
receiving a plurality of messages, associated with a messaging account, comprising a first message and a second message [Fig. 4, 402 discloses a plurality of messages];
tracking interactions with the plurality of messages to generate a first set of message interactions for the first message and a second set of message interactions for the second message [Fig. 4, 404-408, paras 0053-0054 disclose analyzing messages and message interactions using classifiers to determine user behavior];
analyzing the plurality of messages to identify a first set of attributes for the first message and a second set of attributes for the second message [Fig. 4, 404-408, paras 0053-0054 disclose analyzing messages and message interactions using classifiers to determine user behavior];
generating an expected action model based upon the first set of message interactions, the second set of message interactions, the first set of attributes and the second set of attributes [Fig. 4, 404-408, paras 0053-0054 disclose analyzing messages and message interactions using classifiers to determine user behavior];
analyzing a set of messages, comprising a third message and fourth message [para 0017 discloses that analysis is done for new messages that come in, e.g. first, second, third, fourth, etc. messages], associated with the messaging account based upon the expected action model to predict one or more interactions, associated with one or more contexts [para 0016 discloses, for example, events or actions associated with the messages], corresponding to a potential presentations of the set of messages comprising the third message and the fourth message [Fig. 4, 418, paras 0067, 0016-0017 disclose suggesting actions based on the analyzed messages and user behaviors; the order of messages may be determined based on a rank associated with a suggested action; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages]; wherein the one or more interactions comprise (i) one or more first predicted interactions corresponding to a first potential presentation of the set of messages comprising the third message and the fourth message in a first context of a client device accessing the messaging account [paras 0017, 0060, 0071 disclose rank ordering messages, e.g. a potential presentation of messages, based on a particular interaction; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages; para 0016 discloses, for example, events or actions associated with the messages, i.e. contexts];
based upon a current context of the client device accessing the messaging account, selecting a presentation from the potential presentations, of the set of messages, comprising the first potential presentation of the set of messages [Fig. 4, 418, paras 0067, 0016-0017 disclose suggesting actions based on the analyzed messages and user behaviors; the order of messages may be determined based on a rank associated with a suggested action; para 0016 discloses, for example, events or actions associated with the messages, i.e. contexts], wherein the selecting the presentation is based upon a determination that the presentation is associated with at least one of a higher level of interaction or a higher proportion of messages interacted with than one or more other presentations in the plurality of potential presentations [para 0057 discloses rank ordering messages based on a ranking for a predicted action a user might take on a message, i.e. a higher level of interaction]; and
controlling a graphical user interface of the client device using the presentation [Fig. 4, 418, paras 0067, 0016-0017 disclose suggesting actions based on the analyzed messages and user behaviors; the order of messages may be determined based on a rank associated with a suggested action; a user may perform actions on the messages].
However, while Weber teaches (ii) one or more second predicted interactions corresponding to a potential presentation of the set of messages comprising the third message and the fourth message in the first context of a client device accessing the messaging account [para 0071 discloses a rank order of messages corresponding to multiple predicted actions, e.g. first predicted action, second predicted action, etc.; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages; para 0016 discloses, for example, events or actions associated with the messages, i.e. contexts], and alludes to a second presentation in the form of rank order based on confidence levels determined for a message for a given action [para 0071], Weber does not explicitly teach a plurality of potential presentations; a second potential presentation of the set of messages; the second potential presentation of the set of messages, as directed in the current flow of the claim language, and selecting presentations based upon an evaluation of both the first potential presentation of the set of messages in the first context and the second potential presentation of the set of messages in the first context, comprising the first potential presentation of the set of messages and the second potential presentation of the set of messages.
	Meyers teaches a plurality of potential presentations; a second potential presentation of the set of messages; the second potential presentation of the set of messages, as directed in the current flow of the claim language, and selecting presentations based upon an evaluation of both the first potential presentation of the set of messages in the first context and the second potential presentation of the set of messages in the first context, comprising the first potential presentation of the set of messages and the second potential presentation of the set of messages [paras 0007-0011, 0031 disclose providing, in a first context, e.g., from the same user account, a plurality of messages ordered in different ways via different viewports; para 0035 discloses that the system may automatically select an importance-based viewport for display, i.e. based up on an evaluation].
It would have been obvious to one of ordinary skill in art, having the teachings of Weber and Meyers before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Weber to include the functionality as taught by Meyers in order to obtain a message presentation system in which presentations may be created and selected based on context and an evaluation of the presentations. 
One of ordinary skill in the art wanted to be motivated to obtain a message presentation system in which presentations may be created and selected based on context and an evaluation of the presentations to provide a customized view of messages to a user based on their predicted importance to a particular user [Meyers, para 0006].

In reference to claim 2, Weber and Meyers teach the invention of claim 1 above.
Meyers further teaches the plurality of potential presentations [paras 0007-0011, 0031 disclose providing, in a first context, e.g., from the same user account, a plurality of messages ordered in different ways via different viewports; para 0035 discloses that the system may automatically select an importance-based viewport for display, i.e. based up on an evaluation].
Weber further teaches The method of claim 1, wherein:
the plurality of potential presentations correspond to one or more potential ordered arrangements of the set of messages; the presentation corresponds to an ordered arrangement, of the set of messages, associating each message of the set of messages with a position; and the controlling the graphical user interface comprises: presenting the third message of the set of messages in a first position in accordance with the ordered arrangement; and presenting the fourth message of the set of messages in a second position below the first position in accordance with the ordered arrangement [paras 0017, 0057, 0060, 0071, Fig. 5, para 0076 disclose that messages may be ordered by rank, the rank based on predicted/suggested actions associated to the messages; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages].

In reference to claim 3, Weber and Meyers teach the invention of claim 1 above.
Weber further teaches The method of claim 1, wherein the selecting is performed: responsive to receiving a request to access the set of messages; and based upon a context of the request [paras 0017, 0057, 0060, 0071, Fig. 5, para 0076 disclose that messages may be ordered by rank, the rank based on predicted/suggested actions associated to the messages; para 0043 discloses the requesting of data].

In reference to claim 5, Weber and Meyers teach the invention of claim 1 above.
Weber further teaches The method of claim 1, wherein:
the predicting comprises predicting one or more interactions with a first bundle of messages of the set of messages by a first time threshold; the selecting is performed responsive to determining that the first bundle of messages have not been interacted with by the first time threshold; and the controlling the graphical user interface comprises: presenting a notification for the first bundle of messages [paras 0016-0017 discloses that interactions may be predicted for messages based on a response to what is an expected time until a certain action will be taken, e.g. a threshold time of non-interaction].

In reference to claim 9, Weber and Meyers teach the invention of claim 1 above.
Weber and Meyers teach:
analyzing the set of messages based upon the expected action model to predict one or more other interactions, associated with one or more other contexts, corresponding to two or more potential presentations of the set of messages, wherein the one or more other interactions comprise (i) one or more third predicted interactions corresponding to a third potential presentation of the set of messages in a second context of the client device accessing the messaging account and (ii) one or more fourth predicted interactions corresponding to a fourth potential presentation of the set of messages in the second context of the client device accessing the messaging account; 
based upon an updated context of the client device accessing the messaging account and an evaluation of the two or more potential presentations of the set of messages, selecting an updated presentation from the two or more potential presentations, wherein the selecting the updated presentation is based upon a determination that the updated presentation is associated with at least one of a higher level of interaction or a higher proportion of messages interacted with than one or more other presentations in the two or more potential presentations; 
controlling the graphical user interface of the client device using the updated presentation [the claim recites limitations similar to claim 1; as such, the claim is rejected for similar reasons as that of claim 1].

In reference to claim 10, Weber and Meyers teach the invention of claim 1 above.
Weber further teaches The method of claim 1, wherein:
the interactions comprise at least one of opening of a message, a replying to a message or a forwarding of a message [para 0052 discloses the interactions may be replying, forwarding, reading, e.g. opening]; and
attributes of at least one of the first set of attributes or the second set of attributes comprise at least one of a sender of a message, a subject of a message, a body of a message, a time of an interaction with a message, a time of receipt of a message or a domain associated with a message [paras 0013, 0053-0055 disclose sender, subject, body, time of interaction, etc.].

In reference to claims 11-12, claims 11-12 are rejected by the same reasons as that of claims 1-2, respectively.

In reference to claim 14, claim 14 is rejected by the same reason as that of claim 5.

In reference to claim 16, Weber teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
accessing an expected action model, associated with a messaging account, indicative of associations between one or more message interactions and one or more message attributes [Fig. 4, 402 discloses a plurality of messages; Fig. 4, 404-408, paras 0053-0054 disclose analyzing messages and message interactions using classifiers to determine user behavior; Fig. 4, 404-408, paras 0053-0054 disclose analyzing messages and message interactions using classifiers to determine user behavior];
analyzing a set of messages, comprising a first message and a second message [paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages], associated with the messaging account based upon the expected action model to predict one or more interactions corresponding to a potential presentations of the set of messages comprising the first message and the second message [Fig. 4, 418, paras 0067, 0016-0017 disclose suggesting actions based on the analyzed messages and user behaviors; the order of messages may be determined based on a rank associated with a suggested action; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages], wherein the one or more interactions comprise (i) one or more first predicted interactions corresponding to a first potential presentation of the set of messages comprising the first message and the second message in a first context of a client device accessing the messaging account [paras 0017, 0060, 0071 disclose rank ordering messages, e.g. a potential presentation of messages, based on a particular interaction; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages; para 0016 discloses, for example, events or actions associated with the messages, i.e. contexts];
selecting a presentation from potential presentations, of the set of messages, comprising the first potential presentation of the set of messages [Fig. 4, 418, paras 0067, 0016-0017 disclose suggesting actions based on the analyzed messages and user behaviors; the order of messages may be determined based on a rank associated with a suggested action].
However, while Weber teaches (ii) one or more second predicted interactions corresponding to a potential presentation of the set of messages comprising the first message and the second message in the first context of a client device accessing the messaging account [para 0071 discloses a rank order of messages corresponding to multiple predicted actions, e.g. first predicted action, second predicted action, etc.; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages; para 0016 discloses, for example, events or actions associated with the messages, i.e. contexts], and alludes to a second presentation in the form of rank order based on confidence levels determined for a message for a given action [para 0071], Weber does not explicitly teach a plurality of potential presentations; a second potential presentation of the set of messages; the second potential presentation of the set of messages, as directed in the current flow of the claim language, and selecting presentations based upon an evaluation of both the first potential presentation of the set of messages and the second potential presentation of the set of messages, comprising the first potential presentation of the set of messages in the first context and the second potential presentation of the set of messages in the first context.
	Meyers teaches a plurality of potential presentations; a second potential presentation of the set of messages; the second potential presentation of the set of messages, as directed in the current flow of the claim language, and selecting presentations based upon an evaluation of both the first potential presentation of the set of messages and the second potential presentation of the set of messages, comprising the first potential presentation of the set of messages in the first context and the second potential presentation of the set of messages in the first context [paras 0007-0011, 0031 disclose providing, in a first context, e.g., from the same user account, a plurality of messages ordered in different ways via different viewports; para 0035 discloses that the system may automatically select an importance-based viewport for display, i.e. based up on an evaluation].
It would have been obvious to one of ordinary skill in art, having the teachings of Weber and Meyers before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Weber to include the functionality as taught by Meyers in order to obtain a message presentation system in which presentations may be created and selected based on context and an evaluation of the presentations. 
One of ordinary skill in the art wanted to be motivated to obtain a message presentation system in which presentations may be created and selected based on context and an evaluation of the presentations to provide a customized view of messages to a user based on their predicted importance to a particular user [Meyers, para 0006].

In reference to claim 17, claim 17 is rejected by the same reason as that of claim 2.
In reference to claim 19, claim 19 is rejected by the same reason as that of claim 5.

Claims 4, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Meyers further in view of Laufenberg et al. [hereinafter as Laufenberg] (US 2018/0020078 A1).
In reference to claim 4, Weber and Meyers teach the invention of claim 1 above.
However, while Meyers further teaches the plurality of potential presentations [paras 0007-0011, 0031 disclose providing, in a first context, e.g., from the same user account, a plurality of messages ordered in different ways via different viewports; para 0035 discloses that the system may automatically select an importance-based viewport for display, i.e. based up on an evaluation] and Weber teaches a third message of the set of messages, a fourth message of the set of messages [paras 0017, 0060, 0071 disclose rank ordering messages, e.g. a potential presentation of messages, based on a particular interaction; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages], Weber and Meyers do not explicitly teach: the plurality of potential presentations correspond to one or more potential notification settings for the set of messages; the presentation corresponds to a notification setting, for the set of messages, associating each message of the set of messages with a notification time; and the controlling the graphical user interface comprises: presenting a notification for the third message of the set of messages at a first notification time in accordance with the notification setting; and presenting a notification for the fourth message of the set of messages at a second notification time in accordance with the notification setting.
Laufenberg teaches the plurality of potential presentations correspond to one or more potential notification settings for the set of messages; the presentation corresponds to a notification setting, for the set of messages, associating each message of the set of messages with a notification time; and the controlling the graphical user interface comprises: presenting a notification for the third message of the set of messages at a first notification time in accordance with the notification setting; and presenting a notification for the fourth message of the set of messages at a second notification time in accordance with the notification setting [para 0095 discloses a time of notification associated with an email].
It would have been obvious to one of ordinary skill in art, having the teachings of Weber, Meyers, and Laufenberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Weber and Meyers to include the functionality as taught by Laufenberg in order to obtain a message presentation system in which notifications of a messages may be presented according to a notification time. 
One of ordinary skill in the art wanted to be motivated to obtain a message presentation system in which notifications of a messages may be presented according to a notification time to facilitate the timely consumption of messages [Laufenberg, para 0003].

In reference to claims 13 and 18, claims 13 and 18 are rejected by the same reasons as that of claim 4.

Claims 6-8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Meyers further in view of Hardee et al. [hereinafter as Hardee] (US 2018/0248829 A1).
In reference to claim 6, Weber and Meyers teach the invention of claim 1 above.
However, while Meyers further teaches the plurality of potential presentations [paras 0007-0011, 0031 disclose providing, in a first context, e.g., from the same user account, a plurality of messages ordered in different ways via different viewports; para 0035 discloses that the system may automatically select an importance-based viewport for display, i.e. based up on an evaluation] and Weber further teaches a third message of the set of messages, a fourth message of the set of messages [paras 0017, 0060, 0071 disclose rank ordering messages, e.g. a potential presentation of messages, based on a particular interaction; paras 0016-0017 disclose that analysis is done for a plurality of messages and as new messages come in, e.g. first, second, third, fourth, etc. messages], Weber and Meyers do not explicitly teach:
 the plurality of potential presentations correspond to one or more potential delivery settings for the set of messages; the presentation corresponds to a delivery setting, for the set of messages, associating each message of the set of messages with a delivery time; and the method comprises: delaying delivery of the third message of the set of messages until a first delivery time in accordance with the delivery setting; and delaying delivery of the fourth message of the set of messages until a second delivery time in accordance with the delivery setting.
Hardee teaches the plurality of potential presentations correspond to one or more potential delivery settings for the set of messages; the presentation corresponds to a delivery setting, for the set of messages, associating each message of the set of messages with a delivery time; and the method comprises: delaying delivery of the third message of the set of messages until a first delivery time in accordance with the delivery setting; and delaying delivery of the fourth message of the set of messages until a second delivery time in accordance with the delivery setting [para 0016 discloses the delaying of the time of delivery of messages].
It would have been obvious to one of ordinary skill in art, having the teachings of Weber, Meyers, and Hardee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Weber and Meyers to include the functionality as taught by Hardee in order to obtain a message presentation system in which delivery times of messages are delayed. 
One of ordinary skill in the art wanted to be motivated to obtain a message presentation system in which delivery times of messages are delayed to provide a less disruptive user experience [Hardee, para 0002].

In reference to claim 7, Weber, Meyers, and Hardee teach the invention of claim 6 above.
Weber further teaches the third message is delivered to a mailbox of the messaging account [Fig. 5, para 0076 discloses an inbox of messages].
Hardee further teaches delivering at the first delivery time [paras 0016, 0058 disclose the delaying of the time of delivery of messages].

In reference to claim 8, Weber, Meyers, and Hardee teach the invention of claim 7 above.
Hardee further teaches with the delaying delivery of the third message, the third message is delivered to a secondary mailbox of the messaging account prior to the first delivery time [paras 0016, 0058 disclose the delaying of the time of delivery of messages; while the example is given for a particular user, inherently, the messages could be sent to different users or locations].
However, Weber and Hardee do not explicitly teach that this is done concurrently.
It would have been obvious to one of ordinary skill in art, having the teachings of Weber and Hardee before him before the effective filing date of the claimed invention, to deliver messages concurrently at different times to different locations. One of ordinary skill in the art wanted to be motivated to do so to provide a less disruptive user experience [Hardee, para 0002].

In reference to claims 15 and 20, claims 15 and 20 are rejected by the same reasons as that of claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW CHUNG/Examiner, Art Unit 2173     

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173